



EXHIBIT 10.2
SEPARATION AGREEMENT AND RELEASE
This Separation Agreement and Release (“Agreement”) is made between Perry
Campbell (“Campbell”) and American Woodmark Corporation (“AWC”). Campbell and
AWC may collectively be referred to herein as the “Parties.”


WHEREAS, Campbell is an employee of AWC;
WHEREAS, AWC has determined that it has “cause” under Campbell’s employment
agreement to terminate Campbell’s employment due to violations of the Company’s
Code of Business Conduct and Ethics which adversely effect AWC. Campbell
disputes this.
WHEREAS, Campbell and AWC have resolved their dispute and entered into this
Agreement pursuant to which Campbell will be terminated for cause effective July
9, 2020 (the “Separation Date”);
WHEREAS, AWC has agreed to provide certain severance payments to Campbell, as
described below, in consideration for a release of any and all claims Campbell
has or may have against AWC arising out of any matter or event occurring at any
time prior to the Effective Date of this Agreement (as defined herein),
including, but not limited to, any claims against AWC arising out of or relating
to the termination of Campbell’s employment with AWC; and
THEREFORE, in exchange for the good and valuable consideration set forth herein,
the Parties hereby agree as follows:
1.Termination. Campbell will be terminated for cause effective July 9, 2020. He
will be paid through this date and will also receive his accrued but unused
vacation. Campbell agrees to return all AWC property in his possession on or
before July 16, 2020.
2.    Severance Payment by AWC. In exchange for the promises made by Campbell in
this Agreement, AWC will pay Campbell severance pay at his regular base pay
(before it was reduced because of the COVID-19 pandemic) for nine (9) months
pursuant to its regular payroll cycle, beginning with the next scheduled payroll
cycle, provided Campbell signs and does not revoke this Agreement as provided in
Paragraph 6 below. AWC will issue a W-2 to Campbell for all severance money paid
to him pursuant to this Agreement. Campbell acknowledges and agrees that the
payments described in this paragraph are compensation to which Campbell would
not otherwise be entitled except under the terms of this Agreement.
3.    No Other Payments. Campbell understands and agrees that as part of this
settlement AWC shall neither make nor cause to be made any other payments to
Campbell, his beneficiaries or dependents or otherwise on Campbell’s behalf,
except for his bonus for fiscal year 2020 which was deferred because of the
COVID-19 pandemic. That sum will be paid to him promptly.
4.    Taxes. Campbell understands and agrees that he has received no advice from
AWC regarding taxation or tax liability, if any, with respect to the payments
contemplated in this


1



--------------------------------------------------------------------------------





Agreement, that the severance payments provided above may be taxable, in whole
or in part, and that AWC will report to the IRS and other taxing authorities the
payment of such amounts, as required by law, and as set forth in Paragraphs 1
and 2 above. To the extent any taxes may be due by Campbell on the payments
provided in this Agreement, Campbell agrees to pay such taxes and to indemnify
and hold AWC and its agents and affiliates harmless for any tax payments owed by
him, as well as interest, penalties, levies or assessments resulting from any
failure by Campbell to pay such taxes, interest, penalties, levies or
assessments.
5.    General Release and Promise Not to Sue by Campbell. To the maximum extent
permitted by law, Campbell agrees for himself and his heirs, beneficiaries,
devisees, executors, administrators, attorneys, personal representatives,
successors and assigns, to release, discharge and promise not to sue AWC, its
past, present or future affiliated entities, trustees, board members, officers,
employees, attorneys, insurers, and other agents or representatives, and any
employee benefit plans in which Campbell is or has been a participant by virtue
of employment with AWC (collectively, the “AWC Releasees”), from or for any and
all claims, debts, demands, accounts, judgments, rights, causes of action,
claims for equitable relief, damages, costs, charges, complaints, obligations,
promises, agreements, controversies, suits, expenses, compensation,
responsibility and liability of any kind and character whatsoever (including
attorneys’ fees and costs), whether in law or equity, asserted or unasserted,
known or unknown, suspected or unsuspected, which Campbell has against such
entities or persons as of the execution of this Agreement, including, but not
limited to, any and all claims arising out of Campbell’s employment with AWC or
the termination of his employment, including, but not limited to claims of
discrimination, retaliation, breach of express or implied contract, fraud,
misrepresentation, defamation or liability in tort, claims related to restricted
stock units, claims under the Civil Rights Act of 1964, as amended, the
Americans with Disabilities Act, as amended, the Age Discrimination in
Employment Act, as amended, the Equal Pay Act, as amended, the Consolidated
Omnibus Budget Reconciliation Act of 1985, the Employee Retirement Income
Security Act, except to the extent provided below, the Worker Adjustment and
Retraining Notification Act, the Fair Credit Reporting Act, the Family and
Medical Leave Act, Sections 1981 and 1983 of Title 42 of the United States Code,
the Virginia Human Rights Act and similar state or local statutes, ordinances
and regulations. It is agreed that this is a general release and it is to be
broadly construed as a release of all claims.
Campbell is not waiving any rights he may have to: (i) his own vested accrued
employee benefits under AWC’s health, welfare or retirement benefits plans as of
the date of execution of this Agreement; (ii) benefits or rights to seek
benefits under applicable workers’ compensation or unemployment compensation
statutes; (iii) pursue claims which by law cannot be waived by signing this
Agreement; (iv) enforce this Agreement; or (v) challenge the validity of this
Agreement.


Nothing in this Agreement prohibits or restricts Campbell from filing a charge,
complaint or claim with; providing any information or testimony to;
communicating with; or participating in any inquiry, investigation or proceeding
by any Government Agencies regarding any allegations of any possible violation
of any federal, state or local law, rule or regulation. This Agreement also does
not prohibit or restrict Campbell from making any other disclosures protected
under any whistleblower provisions. “Government Agencies” means any federal,
state or local government agency or authority, including, but not limited to,
the Department of Labor, the Department of


2



--------------------------------------------------------------------------------





Justice, Congress, any agency Inspector General, the Equal Employment
Opportunity Commission, the National Labor Relations Board, the Office of
Federal Contract Compliance Programs, the Consumer Financial Protection Bureau,
the Federal Reserve Bank of Richmond, the Federal Reserve System, the Federal
Deposit Insurance Corporation, the U.S. Securities and Exchange Commission or
the Financial Industry Regulatory Agency or any other self-regulatory
organization. Government Agencies have the authority to carry out their
statutory duties by investigating charges, complaints and claims, issuing a
determination, filing a lawsuit or taking any other action authorized by
applicable law. Campbell retains the right to participate in any such action and
to communicate with any of the Government Agencies. However, by executing this
Agreement, he waives the right to recover any damages, remedies or other relief
for himself personally in any proceeding before such Administrative Agencies or
in any proceeding brought by such Administrative Agencies on his behalf, except
any benefit or remedy pursuant to Section 922 of the Dodd-Frank Wall Street
Reform and Consumer Protection Act.
6.    Age Discrimination Release Notification. This Agreement includes a waiver
and release of all charges and claims under the federal Age Discrimination in
Employment Act (“ADEA”). Therefore, pursuant to the requirements of 29 U.S.C. §
626(f), Campbell acknowledges that he has been advised:
(i)
that this waiver and release includes settlement of any allegation of age
discrimination under the ADEA;

(ii)
that this waiver and release includes all claims under the ADEA arising up to
and including the date of execution of this release;

(iii)
to consult with an attorney and/or other advisor of his choosing concerning his
rights and obligations under this release;

(iv)
to fully consider this release before executing it;

(v)
that he has a period of twenty-one (21) days from receipt of this Agreement to
consider this Agreement before executing it; and

(vi)
that this release shall become effective and enforceable seven (7) days
following execution of this Agreement by Campbell, during which seven (7) day
period Campbell may revoke his acceptance of this Agreement by delivering
written notice to Vance Tang at vancetang@mac.com.

7.    Affirmations.
(i)
Campbell represents, warrants and affirms that he has not filed, caused to be
filed and is not presently a party to any claim, complaint or action against AWC
in any forum or form (except as otherwise identified in the recitals), nor does
Campbell have any knowledge or reason to believe that anyone else has filed such
a charge or complaint on his behalf, including the types of claims set forth
above, and also including any claims under the Fair Labor



3



--------------------------------------------------------------------------------





Standards Act (“FLSA”), or any similar state or local laws, nor does Campbell
have any unasserted claims pursuant to a qualified employee retirement or other
benefit plan. Campbell promises never to file a lawsuit asserting any claims
that are released in Paragraph 5. In the event Campbell breaches this Paragraph
7(i), Campbell shall pay to AWC all of its expenses incurred as a result of such
breach, including but not limited to reasonable attorneys’ fees and expenses.
Notwithstanding the foregoing, the Parties acknowledge and agree that this
Paragraph shall not be construed to prohibit the exercise of any rights by
Campbell that Campbell may not waive or forego as a matter of law.
(ii)
Campbell further represents, warrants and affirms that he has been fully and
properly paid for all hours he has worked for AWC and/or has received all
compensation, wages, backpay, bonuses and/or benefits to which he may be
entitled under all applicable state, local and federal laws and that no other
compensation, wages, bonuses, commissions and/or benefits are due to him, except
as provided in this Agreement. Campbell also affirms that he is not aware of any
work-related injuries for which he does not already have a pending claim for
workers’ compensation benefits.

8.    No Admission. It is understood and agreed that AWC has admitted no
liability for the payments provided herein and that AWC is entering this
Agreement only to avoid the expense and inconvenience of further disputes. This
Agreement and the payment and performances provided hereunder are made and
assumed for purposes of compromise and are not, and shall not be, construed to
be an admission of liability, an admission of the truth of any fact, or a
declaration against interest on the part of the Parties.
9.    No Future Employment. The Parties agree that, due to irreconcilable
differences, Campbell shall have no right to future employment with AWC or any
of its affiliates, and will not apply for employment or otherwise seek
engagement or contact with AWC or any of its affiliates in the future.
10.    Confidentiality of Agreement. Except as expressly provided herein,
Campbell understands and agrees that the terms of this Agreement are strictly
confidential. If asked, he may state that his employment situation with AWC has
been “resolved,” but shall not further characterize the terms of the resolution
or the settlement amount except to say that the resolution was to the “mutual
satisfaction of the Parties” or “was satisfactory to both sides.”
Campbell agrees not to disclose the terms of this Agreement to any person other
than his attorney, accountant, income tax preparer and spouse, except pursuant
to written authorization by all unless required by law. To the extent that
Campbell discloses such information to an attorney, accountant, income tax
preparer, or his spouse, he agrees to require, and warrant that they shall
maintain this confidentiality and agree that they will be responsible for any
further disclosure of such information.


4



--------------------------------------------------------------------------------





AWC may disclose this Agreement as required by law, and as further described in
this Agreement under Section 14.
11.    Neutral Reference. If asked, AWC will provide a neutral
reference/employment verification to any prospective employer, which shall be
limited to Campbell’s job title, final rate of pay, and dates of hire and
separation (without characterization of separation reason).
12.    Non-Disparagement. Campbell agrees to refrain from making, causing to be
made, publishing, ratifying or endorsing to any third party any disparaging
remarks, or derogatory statements with respect to AWC or its employees,
officers, agents, or representatives. AWC will instruct its executive officers
not to make any public statements inconsistent with the Company’s form 8-K and
press release described in Section 14 with regards to Campbell’s termination and
separation from AWC.
13.    Non-Compete and Non-solicitation. Campbell agrees that for a period of
twelve (12) months following his Separation Date he will not, directly or
indirectly, manage, operate or control, or be employed by in a senior management
role over sales, operations or marketing, or a consultant to on sales,
operations or marketing, any business which competes with the business of AWC.
In recognition of the geographic scope of AWC’s operations, this restriction
will extend throughout the United States. Campbell further agrees that for a
period of twelve (12) months following his Separation Date he will not, directly
or indirectly, solicit or induce any AWC employee to leave AWC’s employment or
to hire or attempt to hire any person who is employed by AWC on the Separation
Date. Campbell further agrees during this period that he will not, directly or
indirectly, solicit or disrupt, or attempt to solicit or disrupt, any
contractual relationships between AWC and any of its customers, vendors or
suppliers. If Campbell breaches this provision while he is still receiving
severance pay pursuant to this Agreement, his severance pay will cease
immediately, and he agrees to repay any sums paid up to the date of the breach.
If AWC sues for breach of this provision and is the prevailing party in such
suit, it will be entitled to reasonable attorneys’ fees and costs.
14.    Notices and Press Release. Campbell understands and agrees that AWC may
file the attached form 8-K with the Securities and Exchange Commission (exhibit
1) and issue the attached press release (exhibit 2). Campbell agrees that his
release in paragraph 5 extinguishes any claims or causes of action he might
bring in connection with these documents or their content, or the publication or
republication of these documents or their content. Campbell also agrees and
acknowledges that we will be filing a copy of this Agreement with the SEC
pursuant to the securities laws, and may be required by the securities laws to
make further disclosure of the Agreement and its contents, including in proxy
statements disclosing executive compensation matters, and agrees to such
disclosures.
15.    Severability and Consequences of Invalid Terms. Should any portion or
provision of this Agreement be found void or unenforceable for any reason by a
court of competent jurisdiction, such portion or provision shall be modified to
the extent possible to effectuate the Parties’ intent. If such portion or
provision cannot be so modified to be enforceable, the unenforceable portion
shall be deemed severed from the remaining portions and provisions of this
Agreement, which shall otherwise remain in full force and effect. If any portion
or provision of this Agreement is found to


5



--------------------------------------------------------------------------------





be void or unenforceable for any reason in regard to any one or more persons,
entities or subject matters, such portion or provision shall remain in full
force and effect with respect to all other persons, entities and subject
matters.
16.     Applicable Law. This Agreement shall be governed by the laws of the
Commonwealth of Virginia, without regard to its conflict of laws principles.
17.    Understanding and Authority. The Parties understand and agree that all
terms of this Agreement are contractual and are not a mere recital, and
represent and warrant that they are competent to covenant and agree as herein
provided. The Parties represent and warrant that in negotiating and executing
this Agreement, they have had adequate time and opportunity to consult with
competent legal counsel of their choosing concerning the meaning and effect of
each term and provision hereof, that they are entering into this Agreement of
their own free will, and that there are no representations, promises or
agreements between the Parties other than those referenced or expressly set
forth in writing herein. The Parties have carefully read this Agreement in its
entirety, fully understand and agree to its terms and provisions, and intend and
agree that it be final and binding.
18.     Entire Agreement. The Parties acknowledge this Agreement constitutes the
entire agreement of the Parties as to the matters set forth herein. Furthermore,
the Parties acknowledge that, in executing this Agreement, they do not rely and
have not relied upon any representation or statement not set forth herein with
regard to this subject matter, basis or effect of this Agreement.
19.     Execution by the Parties; Further Assurances. This Agreement may be
executed by the Parties in one or more counterparts, and may be executed on
copies, each of which shall be deemed an original, and all of which together
constitute one and the same instrument. Each of the Parties shall execute any
and all further documents and perform any and all further actions reasonably
necessary to carry out the provisions of this Agreement.
20.     Modification. The Parties agree that the provisions of this Agreement
may not be modified by any subsequent agreement unless the modifying agreement
is in writing and signed by all parties affected.
IN WITNESS WHEREOF, and intending to be legally bound, the Parties have executed
this Agreement on the dates shown below, the latter of which shall be the
Effective Date of this Agreement.




[Signature Page To Follow]




6



--------------------------------------------------------------------------------







Date: 07/12/20                /s/ R. Perry Campbell
PERRY CAMPBELL




Date: 07/13/2020                /s/ Vance W. Tang
AMERICAN WOODMARK CORPORATION


By:    Vance W. Tang


Title:    Director


7

